HEDRICK, Judge.
Of the fifty-three exceptions and assignments of error noted in the record, only one is1 brought forward and argued on this appeal. The rest are deemed abandoned. Rule 28 of the Rules of Practice in the Court of Appeals.
Defendant argues in his brief that in stating defendant’s contentions to the jury, the trial judge expressed an opinion that defendant was guilty of some offense and intimated that defendant wanted to be convicted of assault with intent to commit rape or assault on a female rather than rape. We do not agree.
While the instructions challenged by this exception might have been better stated, it is clear, when the charge is considered contextually, that the trial judge did not express an opinion or intimate that the defendant was guilty of some offense, or that he wanted to be found guilty of some lesser included offense.
We hold the defendant had a fair trial free from prejudicial error.
No error.
Judges Campbell and Vaughn concur.